DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/20171172270, filed on 07/31/2017.  Applicant’s claim benefit of national stage entry (371) of international PCT/EP2018/065606 filed on 06/13/2018 is also acknowledged.  This is a response to the (371) application filed on 01/31/2020.  The Preliminary Amendment filed on 01/31/2020 is entered.  In the Preliminary Amendment claims 1-14 have been cancelled without prejudice or disclaimer.  New claims 15-26 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 24, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 16, 17, and 20 of Delphine Delmas et al., USP 10,889,936 (Delmas) in view of Takahisa HIKIDA, US 20180094385 A1 (HIKIDA).
Regarding claim 15, all of the limitations of claim 15 are found in claim 1 of Delmas (USP 10,889,936) except: that the first polymer layer includes a thickness and grooves or holes having depth in the radial direction, respectfully.
HIKIDA discloses:  first polymer layer having a thickness of not more than 60% of a total thickness of the press cover in a radial direction of the press cover and said first polymer layer having a radially outermost shell surface and grooves or holes introduced into said radially outermost shell surface (para [0003] discloses “…to reduce a belt thickness of a shoe press belt at regions, which correspond to respective ends of a pressure applying shoe in the width direction and in which cracks are likely to be generated, as compared with a belt thickness of the central region of the shoe press belt. Para [0065] and para [0066] discloses “…Accordingly, the base fabric was coated with the polyurethane, and was impregnated with the polyurethane up to 50% of the thickness of the base fabric…” para [0070], [0092-0094]). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Delmas (USP 10,889,936) by incorporating a polymer layer having a thickness and grooves formed thereto as taught by HIKIDA so that delamination can be prevented by making the first and second polymer layers different with regard to their hardness for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the HIKIDA disclosure, would also have been motivated to apply its teaching of forming multiple drainage grooves on the first polymer layer so as to increase the effect of dewatering a wet paper web in a press section of a papermaking process of the claimed invention. 
Similarly, regarding claims 24, 25, and 26, all of the limitations of these three claims are found in claim 1 of Delmas (USP 10,889,936) except the limitation disclosed by HIKIDA and was addressed with respect to claim 15 and will not be repeated again to avoid redundancy.   




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 is vague and indefinite since, the phrase “including or being formed” from a polyurethane on the 4th paragraph is unclear and should be used unequivocally.   Applicant is respectfully advised to recite one or the other, but not both in the respective claims 18 and 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Takahisa HIKIDA, US 20180094385 A1 (HIKIDA). 

Regarding claim 15, DELMAS discloses:    A press cover (20), band, hose or jacket (Title and abstract.  Press cover or press jacket are the same thing.) to be guided together with a fibrous material web through a press nip of a shoe press (para [0002] and particularly para [0003] discloses “…As the fibrous material web passes through the nip,…), the press cover comprising: a first polymer layer (20.1) (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”) being a radially outermost polymer layer of the press cover (20) relative to a longitudinal axis (20') of the press cover (20) (para [0020-0021] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.), a second polymer layer (20.2) being a radially innermost polymer layer relative to the longitudinal axis (20') of the press cover (20) (para [0020-0021]. It is self-evident that since the press cover has a radially outermost polymer layer, then it must have a radially innermost polymer layer relative to the longitudinal axis as well to be operative); said first and second polymer layers (20.1, 20.2) each including or being formed from a polyurethane (para [0004]), and said polyurethane being formed from a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); said prepolymer of said first polymer layer (20.1) being a reaction product of:  Page 5 of 9Docket No. VP-19396 Prel. Amdt. dated January 31, 2020phenylene 1,4-diisocyanate (PPDI), naphthalene 1,5-diisocyanate (NDI) or 3,3'-dimethyl-4,4'-biphenylene diisocyanate (TODI) and at least one polyol selected from a polyether polyol, a polycarbonate polyol, a polyether polycarbonate polyol, or diphenylmethane 4,4'-diisocyanate (MDI) (para [0015-0017]) and at least one polyol selected from a polycarbonate polyol, a polyether polycarbonate polyol, or mixtures thereof (para [0031-0032]); said prepolymer of said second polymer layer (20.2) being a reaction product of: diphenylmethane 4,4'-diisocyanate (MDI), toluene 2,4-diisocyanate (TDI) or naphthalene 1,5-diisocyanate (NDI) and at least one polyol selected from a polyether polyol, or mixtures thereof; and said crosslinker including butane-1,4-diol (BDO), hydroquinone 1,4-bis(2- hydroxyethyl) ether (HQEE), 4,4'-methylenebis(3-chloro-2,6-diethylaniline) (MCDEA), diethyltoluenediamine (DETDA), dimethylthiotoluenediamine (DMTDA) or mixtures thereof (para [0012], [0016], [0019], and [0032]).

However, DELMAS does not expressly disclose: said first polymer layer (20.1) having a thickness of not more than 60% of a total thickness of the press cover (20) in a radial direction of the press cover (20), said first polymer layer (20.1) having a radially outermost shell surface and grooves or holes introduced into said radially outermost shell surface, said grooves or holes having a depth in the radial direction of the press cover (20) of at most 95% of a thickness of said first polymer layer (20.1).

In the same filed of art, HIKIDA discloses:  said first polymer layer (20.1) having a thickness of not more than 60% of a total thickness of the press cover (20) in a radial direction of the press cover (20) (para [0003], para [0066] discloses “…Accordingly, the base fabric was coated with the polyurethane, and was impregnated with the polyurethane up to 50% of the thickness of the base a radially outermost shell surface and grooves or holes introduced into said radially outermost shell surface, said grooves or holes having a depth in the radial direction of the press cover (20) of at most 95% of a thickness of said first polymer layer (20.1) (Table 3, Fig. 2, elements 29, para [0070] discloses “Then, a multiplicity of drainage grooves (width of 0.9 mm; depth of 1.0 mm; pitch of 2.54 mm) were formed in the surface of the outermost circumferential polyurethane layer along the travel direction. In this way, the shoe press belt was obtained…” Also, para [0092-0093].).

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press jacket of DELMAS by incorporating means to reduce the thickness of a shoe press belt at regions, which correspond to respective ends of a pressure applying shoe in the width direction as taught by HIKIDA so as to offer advantages of preventing delamination and the occurrence of cracks in the shoe press belt for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the HIKIDA disclosure, would also have been motivated to apply its teaching of incorporating a multiple of drainage grooves along the circumferential direction of the first polymer layer of the press cover so as to increase an effect of dewatering a wet paper web in a press section of a papermaking process for the benefit of the claimed invention. 

Regarding claim 16, DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  HIKIDA further discloses: wherein said thickness of said first polymer layer (20.1) corresponds to at least 5% of the total thickness of the press cover (20) (para [0003], para [0066], and para [0069-0070], particularly para [0066] in which Hikida discloses "up to 50 %".). 

DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  HIKIDA further discloses:  wherein said thickness of said first polymer layer (20.1) corresponds to at most 55% of the total thickness of the press cover (20) (para [0003], para [0066], and para [0069-0070], particularly para [0066] in which Hikida discloses "up to 50 %".). 

Regarding claim 18, DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  HIKIDA further discloses:  wherein said depth of said grooves or holes corresponds to at least 35% of said thickness of said first polymer layer (20.1) (para [0070] discloses “Then, a multiplicity of drainage grooves (width of 0.9 mm; depth of 1.0 mm; pitch of 2.54 mm) were formed in the surface of the outermost circumferential polyurethane layer along the travel direction. In this way, the shoe press belt was obtained…” Knowing the thickness of the layer is 2.5 mm and the depth of the grooves is 1.0 mm, the calculation is resulted to 40% of said thickness of said first polymer layer).  
 
Regarding claim 19, DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  Even though HIKIDA does not exactly disclose depth of said grooves or holes corresponds to at least 50% of said thickness of said first polymer layer (20.1), but as noted in claim 18, by doing the calculation, the depth of the groove corresponds to at least 40% of the thickness of said first polymer layer.  The difference is about 10% and that is close enough.  Furthermore, HIKIDA discloses on Table 3, Fig. 2, elements 29. para [0002] “…The elastic belt for the press part normally has an outer circumferential surface provided with a multiplicity of drainage grooves along the circumferential direction.”, para [0070] discloses “Then, a multiplicity of drainage grooves (width of 0.9 mm; depth of 1.0 mm; pitch of 2.54 mm) were formed in the surface of the outermost circumferential polyurethane layer along the travel direction. In this way, the shoe press belt was obtained…” Also, para [0092-0093]. Therefore, the fact that grooves corresponds to at least 50% of said thickness of said first polymer layer 

Regarding claim 20, DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  HIKIDA further discloses:  wherein said first and second polymer layers (20.1, 20.2) adjoin one another in the radial direction of the press cover (20) (Figs. 1 &2, para [0026]).

Regarding claim 21, DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  HIKIDA further discloses:  wherein said first polymer layer (20.1) has a Shore A hardness of between 90 and 98 (para [0038], [0069], [0072-0075] and Table 2.).

Regarding claim 22, DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  HIKIDA further discloses:  wherein said second polymer layer (20.2) has a Shore A hardness of between 90 and 96 (para [0038], [0069], [0072-0075] and Table 2.).

Regarding claim 23, DELMAS in view of HIKIDA discloses all of the limitations of its base claim 15.  HIKIDA further discloses:  wherein said first and second polymer layers (20.1, 20.2) have a Shore A hardness differing by between Page 7 of 9Docket No. VP-19396Prel. Amdt. dated January 31, 20201 and 6, and said second polymer layer (20.2) is less hard than said first polymer layer (20.1) (para [0038], [0069], [0072-0075] and Table 2.  In particular, in para [0038], the hardness of the first layer and the hardness of the second layer can differ by between 1 and 6.)

Regarding claim 24, DELMAS discloses:  A press roll or shoe press roll (12) for a shoe press (10) for treatment of a fibrous material web (24) (para [0003]), the press or shoe press comprising a press cover (para [0003]), the press roll or shoe press roll (12) comprising at least one press cover (20) (para according to claim 15 (the entire claim 15 is addressed hereinbefore and will not repeated again to avoid redundancy.).

Regarding claim 25, DELMAS discloses:    A shoe press (10) for treatment of a fibrous material web (24), a paper web, a cardboard web, a tissue web or a pulp web (para [0003]), the shoe press (10) comprising: a press roll or shoe press roll (12) and an opposing roll (14) together forming or bounding a nip (22) (para [0002-0003]); said press roll or shoe press roll (12) including a circumferential press cover according to claim 15 (the entire claim 15 is addressed hereinbefore and will not repeated again to avoid redundancy.).   
 
Regarding claim 26,  DELMAS discloses:   A method of using a press cover (20) for a press or shoe press (10) (para [0003]), the method comprising the following steps: treating a fibrous material web (24), a paper web, a cardboard web, a tissue web or a pulp web by using the press cover (20) (para [0003]) according to claim 15 (the entire claim 15 is addressed hereinbefore and will not repeated again to avoid redundancy.).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/  Examiner, Art Unit 1748                                                                                                                                                                                          
/Eric Hug/Primary Examiner, Art Unit 1748